Citation Nr: 1818417	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment wound residuals, left mastoid process, with residual headaches and dizziness.

2.  Entitlement to an effective date earlier than February 29, 2012, for assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967 (with service in the Republic of Vietnam), April 1997 to July 1997, and July 2004 to December 2005.  Among his awards and recognitions, he is the recipient of the Purple Heart.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2014, the Veteran testified by videoconference from Cleveland, Ohio, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The appeal was previously before the Board in September 2014, at which time it was remanded for additional development.  

As a procedural matter, the Board notes that the Veteran submitted a statement in February 2012 in which he expressed his disagreement with the January 2012 rating decision that denied service connection for a cervical spine disorder.  See February 2012 statement (arguing that "[m]y statements and documents m support of claim for service connected cervical spine conditions gave light to the places, types, and circumstances of my combat service and the role it took on my body. . . . The decision review officer and claims adjuster should have acknowledge[d] this" and providing additional arguments regarding the "occupational stress, activing stress, faulty [] head and neck posture (sleeping) and other hardship of my combat duties while in Vietnam contribut[ing] to the inception of my cervical spine disc disease" in support of direct service connection under 38 U.S.C. §  1154.).  Accordingly, the Board takes limited jurisdiction over this matter for the purpose of remanding for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issues of entitlement to a compensable rating for shell fragment wound residuals of the left mastoid process and entitlement to service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

 
FINDINGS OF FACT

1.  The April 2010 rating decision that awarded service connection for PTSD, assigning a 30 percent rating effective November 23, 2009, became final.

2.  The Veteran filed a claim for an increased rating on June 20, 2012; there is no communication between the last final April 2010 rating decision and the Veteran's June 20, 2012 statement that constitutes a formal or informal claim for an increased rating for PTSD.

3.  Within the one-year time period preceding the June 20, 2012 claim for benefits, at no time earlier than February 29, 2012, did the Veteran's entitlement to a 70 percent rating for PTSD become factually ascertainable so as to warranted an effective date prior to February 29, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 29, 2012, for the award of a 70 percent rating for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With regard to the earlier effective date claim, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Jurisdiction over Effective Date Claim

In this case, pursuant to a rating decision mailed March 2013, the RO awarded a 70 percent rating for PTSD, establishing an effective date of June 20, 2012, "the date your claim was received," for the award.  Because the Veteran filed a timely notice of disagreement with the March 2013 rating decision that established the effective dates for the award of the increase to 70 percent for his PTSD and later perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

III.  Earlier Effective Date for the Assignment of a 70 Percent Rating for PTSD

Here, the Veteran argues that he is entitled to "retroactive compensation from November 23, 2009," for the award of a higher 70 percent rating for his PTSD.  See May 2013 notice of disagreement.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C. § 5110 (2012); 38 C.F.R. 
§ 3.400(o)(1) (2017).  However, for an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the effective date will be the date of receipt of claim. 38 U.S.C. 
§ 5110; 38 C.F.R. §3.400(o)(2) (2017).

By way of history, the Veteran was initially awarded service connection for PTSD and assigned a 30 percent rating in an April 2010 rating decision.  Significantly, the Veteran did not disagree with the rating assigned within one year of this decision, nor did he submit new and material evidence with respect to his PTSD rating within one year of this decision.  Therefore, the April 2010 rating decision became final.

Thereafter, the first communication that can be construed as a claim for an increased rating for PTSD was received by VA in June 2012, which is why the RO initially assigned an effective date of June 20, 2012, when he was first awarded the 70 percent rating.  See March 2013 rating decision (assigning a 70 percent rating for PTSD with an effective date of June 20, 2012, "the date your claim was received"). 

However, the RO later deemed that it was factually ascertainable that the Veteran was entitled to a 70 percent rating on February 29, 2012, the date of a VA treatment report demonstrating increased symptoms, which is within one year time period preceding the June 2012 claim for an increased rating; thus, it was determined that an earlier effective date would be set to February 29, 2012.  See June 2013 rating decision ("the effective date of the increase in evaluation from 30 percent to 70 percent for your service-connected [PTSD] is now changed herein from June 20, 2012 to February 29, 2012, which is the date of the first VA treatment report of record showing that your [PTSD] had increased in severity (e. g. your reports of increased symptoms, specifically including panic attacks) later confirmed by your VA Examination [r]esults of February 5, 2013.").  

In looking at whether the increase to 70 percent was factually ascertainable at some other point between June 20, 2011, and February 29, 2012, the Board fails to identify such an increase becoming factually ascertainable in that time period.  In fact, in the same February 2012 VA treatment report that the RO found to constitute factually ascertainable evidence of an increase, it was specifically noted that the Veteran had not been in treatment for over a year.  Moreover, the Veteran essentially points to evidence that pre-existed the one-year time period in question for forming the basis of his higher rating.  See May 2013 notice of disagreement and April 2017 argument (citing evidence existent at the time of the April 2010 rating decision, including the January 2010 VA examination report and a December 2009 VA treatment report); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

The Board recognizes that from the time of the last final rating decision in April 2010 until the time the Veteran filed his claim for an increase in June 2012, the VA administrative claims process has recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999).  Prior to March 24, 2015, 
§ 3.157(b)(1) of title 38, Code of Federal Regulations, provided that an informal claim for benefits will be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157(b)(1) (in effect prior to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).  Because the Veteran and his representative argued that a prior hospitalization or examination in this case could form the basis of an earlier effective date claim, the Board has looked carefully into the evidence of record prior to February 29, 2012, to ascertain whether an informal claim for PTSD should be inferred as a result of a VA examination or hospitalization.  See e.g., arguments advanced in the January 2018 Informal Hearing Presentation and April 2017 correspondence.  However, there is no examination, hospitalization, or other communication in the time since the last final April 2010 rating decision that could be deemed either a formal or informal claim for an increased rating for PTSD.

For all of the reasons set forth above, the evidence preponderates against the assignment of an effective date earlier than February 29, 2012, for the award of a 70 percent rating for PTSD. The appeal must therefore be denied.


ORDER

An effective date earlier than February 29, 2012, for the award of a 70 percent rating for PTSD is denied.


REMAND

With regard to the Veteran's claim for an increased rating for his shell fragment wound residuals of the left mastoid process and entitlement to service connection for a cervical spine disorder, additional development is needed.

First, a Statement of the Case is needed to address the Veteran's February 2012 notice of disagreement with the denial of service connection for a cervical spine disorder in the January 2012 rating decision.

Next, with regard to the Veteran's increased rating claim, there have been differing opinions of record regarding the extent to which current symptoms of headaches and dizziness are attributable to non-service connected causes.  See February 2010 examination report ("The diagnosis has progressed to . . . Headaches with dizziness secondary to fragment wound"); May 2010 VA examination report ("The patient does have residual headaches and dizziness/lightheadedness that he reports which given his symptoms and history of motor vehicle accident with head trauma dated July 2008 as well as cervical spine disease, it appears to be less likely as not caused by or related to his service connected shell fragment wound of the left
mastoid process," explaining that "the chronicity of symptoms noted to the Dayton VA notes have been occurring since motor vehicle accident of July 2008 as well as the concomitant diagnosis of cervical spine disease.")   Regardless, the RO determined that the Veteran's service-connected disability included residual symptoms of headaches and dizziness.  See April 2010 rating decision (expressly revising the Veteran's service-connected disability "shell fragment wound, lest mastoid process with residual headaches and dizziness" and deferring the rating of this disability for an additional examination); June 2011 Statement of the Case (discussing headaches and dizziness but declining an additional compensable rating for these symptoms given the evidence suggesting unrelated causes).

Here, there is evidence that factors independent of his service-connected disability have affected his headaches and dizziness.  However, no VA examination of headaches or dizziness has been conducted to ascertain to what extent these symptoms may be allocated to his service-connected disability-as opined by the February 2010 VA examiner and conceded by the RO in their rating decision of April 2010 which revised his service-connected disability to include residual headaches and dizziness-versus the other unrelated causes.   If it is not possible to separate the effects of his service-connected disability from any nonservice-connected condition, the signs and symptoms will be attributed to the service connected disability, and the Board will in turn require adequate VA examinations in order to determine the extent to which an additional rating is warranted under potentially applicable Diagnostic Code 8100 (governing migraines) or Diagnostic Code 6205 (governing Meniere's disease).  See Mittleider v. West, 
11 Vet. App.181, 182 (1998).

On remand, the Veteran should be asked to provide his consent for VA to obtain relevant outstanding private treatment reports related to his 2008 motor vehicle accident.  See generally VA treatment reports (identifying factors such as blood pressure, the effects of medication, and cervical spine degenerative disc disease and/or spondylosis).  Although it appears that he presented these private records to VA clinicians, who referenced them in VA treatment reports and stated that the records did not indicate any head trauma, these hospital records are not part of his electronic record.  Finally, to the extent that the Veteran has continued to receive VA treatment related to his shell fragment wound residuals, these records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:


1.  Issue a Statement of the Case addressing the issue of entitlement to service connection for a cervical spine disorder.  This issue should not be certified or returned to the Board unless the appellant submits an adequate substantive appeal following the issuance of the Statement of the Case.

2.  Obtain any recent VA treatment records pertinent to the Veteran's shell fragment wound, left mastoid process, with residual headaches and dizziness dated from March 2017 through the present.

3.  After asking the Veteran to provide his consent and authorization for the release of records, obtain private treatment reports relating to his 2008 motor vehicle accident.

4.  Request VA examination(s) to address the nature and severity of the Veteran's shell fragment wound residuals of headaches and dizziness so the Board can assess whether separate ratings may be warranted under the potentially applicable Diagnostic Codes 8100 and 6205.

(a) The examiner should fully describe any and all functional deficits associated with the service-connected shell fragment wound residual headaches and dizziness; and

(b) The examiner should determine whether it is possible to distinguish headache and dizziness symptoms of the service-connected shell fragment wound residuals from any other headache and dizziness symptoms attributable to any non-service-connected disability.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to a higher rating for shell fragment wound, left mastoid process, with residual headaches and dizziness.  If the benefit sought on appeal remains denied, in whole or in part, the claimant should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


